ceoofferletter.jpg [ceoofferletter.jpg]




July 7, 2016
Mr. Babatunde Omidele (Segun)
6407 Grand Canyon Gate
Katy, TX 77450


Re: Offer of Employment as Chief Executive Officer


Dear Mr. Omidele:
It is our pleasure to extend to you on behalf of Erin Energy Corporation (the
“Company”), an offer of employment as the Company’s Chief Executive Officer
commencing as of May 26, 2016 in accordance with the terms and conditions
contained in this letter agreement (the “Agreement”), the adequacy and
sufficiency of which are hereby acknowledged:
1.DUTIES. The Company requires that you be available to perform the duties of
Chief Executive Officer in accordance with the Job Description attached hereto,
and other functions as may be determined and assigned by your supervisor and the
Board of Directors of the Company (the “Board”) and as may be required by the
Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance, each as amended or modified
from time to time, and by applicable law, including the Delaware General
Corporation Law. Subject to the terms of this Agreement, the Company shall have
the right, to the extent the Company from time to time reasonably deems
necessary or appropriate, to change your position or reporting relationship, and
to expand or reduce your duties and responsibilities. You will report to the
Board and you agree to devote as much time as is necessary to discharge and
perform completely the duties described in this Section 1, and perform such
other duties as the Board may from time to time assign to you. The location of
your employment shall be the Company’s office in Houston, Texas. The Company
will require you to travel frequently, including to Africa.
2.    TERM. The term of this Agreement shall commence on May 26, 2016, and shall
continue until your employment is terminated by the Company or by you.
3.    COMPENSATION. For all services to be rendered by you to the Company in any
capacity hereunder, the Company agrees to pay you the following compensation:
a.
Your initial base salary during the term of your employment with the Company
will be US$350,000.00 per annum (the “Base Salary”), paid in arrears and in
equal installments in accordance with the customary payroll practices of the
Company. Your Base Salary will be reviewed annually by the Compensation
Committee of the Board.

b.
You will be reviewed by the Board, not less than annually, and in connection
with such review, will be eligible for a discretionary cash performance bonus
each year targeted at between 0% to 100%, and an annual long-term incentive
equity award valued at up to 200% of your then-current annual base salary, based
on defined targets determined by the Board. You shall also be considered for
additional grants



ceoofferletterfooter.jpg [ceoofferletterfooter.jpg]

--------------------------------------------------------------------------------

Mr. Babatunde Omidele
Page 2 of 2




of restricted stock and options in the Board’s sole discretion. You acknowledge
that the Company is not obligated to award you any cash or equity bonus in any
year.
You agree that if any payment of compensation paid to you by the Company or any
affiliate, whether under this Agreement or otherwise, results in income or wages
to you for federal, state, local or foreign income, employment or other tax
purposes with respect to which the Company or any affiliate has a withholding
obligation, the Company and its affiliates are authorized to withhold from such
payment and any other cash, stock, property or other remuneration then or
thereafter payable to you in any capacity any tax required to be withheld by
reason of such income or wages.
4.    EMPLOYEE BENEFITS
a.
You shall be eligible to participate in the employee benefit plans, programs and
policies maintained by the Company for similarly situated employees in
accordance with the terms and conditions of such plans, programs, and policies
as in effect from time to time.

b.
In accordance with and subject to the terms of the Company’s expense
reimbursement policy, the Company shall pay or reimburse you for reasonable
expenses actually incurred or paid by you in the performance of your services
hereunder upon the presentation of expense statements or vouchers or such other
appropriate supporting information as the Company may reasonably require of you.
To the extent that a reimbursement amount is subject to section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the rules and
regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service (“Section 409A”) the Company will pay you the reimbursement
amount due, if any, in any event before the last day of your taxable year
following the taxable year in which the expense was incurred. Your rights to any
reimbursements are not subject to liquidation or exchange for another benefit.
The amount of expense reimbursements for which you are eligible during any
taxable year will not affect the amount of any expense reimbursements for which
you are eligible in any other taxable year.

c.
You will be entitled to up to 28 days of paid time off per annum (pro-rated for
partial years of service) in addition to the normal statutory holidays,
provided, however, that vacation is to be taken at such times and intervals as
may be agreed by the Company having regard to your workload and needs of the
Company.

d.
You shall be entitled to the benefit of the indemnification provisions contained
in the bylaws of the Company, as the same may be amended.

5.    CONFIDENTIALITY. You acknowledge that, in order for the intents and
purposes of this Agreement to be accomplished, you will necessarily be obtaining
access to certain confidential information concerning the Company and its
affairs, including, but not limited to business methods, information systems,
financial data and strategic plans which are unique assets of the Company
(“Confidential Information”). In accepting this offer, you covenant not to,
either directly or indirectly, in any manner, utilize or disclose to any person,
firm, corporation, association or other entity any Confidential Information. The
obligations set forth in this paragraph shall survive any termination of this
Agreement and your employment relationship with the Company.


2



--------------------------------------------------------------------------------

Mr. Babatunde Omidele
Page 3 of 3




6.    NON-COMPETE; NON-SOLICIT. During the period of your employment with the
Company and thereafter during the one-year period which starts on the date of
the termination of your employment with the Company (the “Restricted Period”),
you covenant and agree that, in connection with the business operations and
prospective interests of the Company on the date of your termination as an
employee of the Company, you shall not, directly or indirectly, own any interest
in, manage, control, participate in, consult with, render services for, or in
any manner engage in any businesses in competition with the Company or
materially adverse to the Company (unless the Board shall have authorized such
activity and the Company shall have consented thereto in writing). Investments
in less than 5% of the outstanding securities of any class of the Company
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, shall not be prohibited by this
section. For purposes of this Section 6, the term “Company” shall include the
Company and any of its affiliates or subsidiaries or any company in which it is
a minority shareholder or a joint venture partner. For purposes of this Section,
the term “businesses” shall mean any enterprise, commercial venture, or project
involving petroleum exploration, development, or production activities in the
same geographic areas as the Company’s activities during the period of your
employment. Further, during the period of your employment with the Company and
thereafter during the Restricted Period, you covenant and agree that you will
not directly or indirectly through another entity induce or otherwise attempt to
influence any employee of the Company to leave the Company’s employment or in
any way interfere with the relationship between the Company and any employee
thereof. Further, you will not induce or attempt to induce any customer,
supplier, licensee, joint venture partner, shareholder, licensor or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee, joint venture partner, shareholder, licensor or business relation of
the Company.
If (i) pursuant to the arbitration process described in Section 14 of this
Agreement (or such other process as to which the Company and you may agree upon
in writing), it is determined that you have violated the provisions of this
Section, and (ii) you have received a payment and/or entitled to future payments
from the Company pursuant to Section 9 of this Agreement (the aggregate amount
paid and payable to you thereunder is referred to as the “Aggregate Severance
Amount”), then, in addition to any other remedies that the Company may have, you
shall be obligated, and hereby agree, to pay the Company, as liquidated damages,
all or such other portion of the Aggregate Severance Amount as the Board, in its
sole discretion, shall determine.
7.    CONFLICTS OF INTEREST; COMPLIANCE WITH LAW. You covenant and agree that
you will not receive and have not received any payments, gifts or promises and
you will not engage in any employment or business enterprises that in any way
conflict with your service and the interests of the Company or its affiliates.
In addition, you agree to comply with the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries. Further, you shall
not make any payments, loans, gifts or promises or offers of payments, loans or
gifts, directly or indirectly, to or for the use or benefit of any official or
employee of any government or to any other person if you know, or have reason to
believe, that any part of such payments, loans or gifts, or promise or offer,
would violate the laws or regulations of any country, including, without
limitation, the United States of America, having jurisdiction over you, the
Company or any of the Company’s subsidiaries. By signing this Agreement, you
acknowledge that you have not made and will not make any payments, loans, gifts,
promises of payments, loans or gifts to or for the use or benefit of any
official or employee of any government or to any other person which would
violate the laws or regulations of any country,


3



--------------------------------------------------------------------------------

Mr. Babatunde Omidele
Page 4 of 4




including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries.
8.    AT-WILL EMPLOYMENT. You should understand that your employment with the
Company may be terminated by you or the Company at any time and for any reason.
No provision of this Agreement or any other agreement with the Company shall be
construed to create a promise of employment for any specific period of time.
This Agreement supersedes in its entirety any and all prior agreements and
understandings concerning your employment relationship with the Company, whether
written or oral.
9.    TERMINATION.
a.
With or without cause, you and the Company may each terminate this Agreement at
any time after thirty (30) days advance written notice, and the Company will be
obligated to pay you the compensation and expenses due up to the date of your
Separation from Service. Notwithstanding the foregoing sentence, the Company
will pay to you an amount equal to two times the Base Salary plus target annual
bonus as determined by the Board for the year in which Separation from Service
occurs (the “Separation Payment”) if you incur a Separation from Service due to
your termination by the Company without “Cause” or as a result of a company
other than CAMAC International Limited acquiring Control and shall also provide
the benefits described in Section 9.b. below, and immediately accelerate by
twenty-four (24) months the vesting of all outstanding Company restricted stock
and options exercisable for Company Stock then held by you, with all vested
Company options held by you (including accelerated options) remaining
exercisable for a period of twenty-four (24) months following your date of
Separation from Service, in exchange for a full and complete release of claims
against the Company, its affiliates, officers and directors in a form reasonably
acceptable to the Company (the “Release”), which Release has become irrevocable.
“Control” means the direct or indirect ownership of an aggregate fifty percent
(50%) or more of voting capital or voting rights of or the entitlement (directly
or indirectly) to appoint a majority of the directors or equivalent management
body of, or the ability to direct the policies or operations of the other
entity. For purposes of this provision, “Cause” means your (i) conviction of, or
plea of nolo contendere to, a felony or any other crime involving moral
turpitude; (ii) fraud on or misappropriation of any funds or property of the
Company or any of its affiliates, customers or vendors; (iii)  willful violation
of any applicable law, rule or regulation (other than minor traffic violations
or similar offenses), or breach of fiduciary duty; (iv) willful failure to
perform your responsibilities in the best interests of the Company or any of its
affiliates; (v) illegal use or distribution of drugs; (vi) material violation of
any rule, regulation, procedure or policy of the Company or any of its
affiliates; or (vii) material breach of any provision of this Agreement or any
other employment, non-disclosure, non-competition, non-solicitation or other
similar agreement executed by you for the benefit of the Company or any of its
affiliates, all as determined by the Board or the Company’s affiliate (as the
case may be), which determination will be conclusive. The Separation Payment is
intended to qualify as separation pay due to involuntary Separation from Service
under Treasury Regulation §1.409A-1(b)(9)(iii). To the extent the Separation
Payment, or any portion thereof, so qualifies or is otherwise exempt from the
requirements of Section 409A, such amount shall be paid in 24 equal monthly
installments on the last day of each of the first 24 months



4



--------------------------------------------------------------------------------

Mr. Babatunde Omidele
Page 5 of 5




following the month of your Separation from Service, subject to the Release
becoming irrevocable. If all or any portion of the Separation Payment does not
qualify as separation pay due to involuntary Separation from Service under
Treasury Regulation §1.409A-1(b)(9)(iii) and is not otherwise exempt from the
requirements of Section 409A such amount shall be paid as follows: (a) if you
are not a Specified Employee, such amount shall be paid in 24 equal monthly
installments on the last day of each of the first 24 months following the month
of your Separation from Service or (b) if you are a Specified Employee, such
amount shall be paid in 18 monthly installments beginning the date that is six
months following the date of your Separation from Service (and the first payment
shall include all amounts that would have been paid to you earlier under this
section had you not been a Specified Employee). For purposes of this Agreement,
the terms “Separation from Service” and “Specified Employee” have the meanings
ascribed to those terms in Section 409A.
b.
If (i) your employment with the Company is terminated by the Company without
“Cause” as described in Section 9(a), (ii) you are an active participant in the
Company’s group medical plan (the “Group Medical Plan”) on the date of your
employment terminates, (iii) you timely elect to continue that Group Medical
Plan coverage under section 4980B of the Code (“COBRA Continuation Coverage”),
and (iv) you execute and do not revoke the Release, the Company will reimburse
you, the excess, if any, of the amount you pay to the Company for such COBRA
Continuation Coverage for up to the first 12 months you maintain such COBRA
Continuation Coverage, above the amount of the applicable premium that you would
have paid for comparable coverage during such 12 month period if you had
remained an employee of the Company during such 12 month period. Any
reimbursements by the Company to you required under this Section 9.b shall be
made on the last day of each month you pay the amount required by this
Section 9.b to the Company for such COBRA Continuation Coverage, for up to the
first 24 months of COBRA Continuation Coverage. If you are a Specified Employee
and the benefits specified in this Section 9.b are taxable to you and not
otherwise exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits. Any amounts to which you would
otherwise be entitled under this Section 9.b during the first six months
following the date of your Separation from Service shall be accumulated and paid
to you on the date that is six months following the date of your Separation from
Service. Except for any reimbursements under the applicable group health plan
that are subject to a limitation on reimbursements during a specified period,
the amount of expenses eligible for reimbursement under this Section 9.b, or
in-kind benefits provided, during your taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of yours. Any reimbursement of an expense described in this
Section 9.b shall be made on or before the last day of your taxable year
following your taxable year in which the expense was incurred. Your right to
reimbursement or in-kind benefits pursuant to this Section 9.b shall not be
subject to liquidation or exchange for another benefit. Subject to your Group
Medical Plan COBRA Coverage Continuation rights under section 4980B of the Code,
the benefits listed in this Section 9.b shall be reduced to the extent benefits
of the same type are received by you, your spouse or any eligible dependent from
any other person during such period, and provided, further, that you shall have
the obligation to notify the Company that you or they are receiving such
benefits.



5



--------------------------------------------------------------------------------

Mr. Babatunde Omidele
Page 6 of 6




c.
Notwithstanding any provision in this Agreement to the contrary, if you have not
delivered to the Company an executed Release, which Release has become
irrevocable, on or before the sixtieth (60th) day after the date of your
Separation from Service, you shall forfeit all of the payments and benefits
described in this Section 9 and shall be obligated to repay any such amounts (or
the value thereof) that were provided prior to such time.

10.    EFFECT OF WAIVER. The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.
11.    NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.
12.    GOVERNING LAW. This Agreement will be interpreted in accordance with, and
the rights of the parties hereto will be determined by, the laws of the State of
Texas without reference to that state’s conflicts of laws principles.
13.    ASSIGNMENT. The rights and benefits of the Company under this Agreement
will be transferable, and all the covenants and agreements hereunder shall inure
to the benefit of, and be enforceable by or against, its successors and assigns.
Your duties and obligations under this Agreement are personal and therefore you
may not assign any right or duty under this Agreement without the prior written
consent of the Company.
14.    ARBITRATION AND GOVERNING LAW. ANY UNRESOLVED DISPUTE OR CONTROVERSY
BETWEEN YOU AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE PARTIES SHALL
EQUALLY DIVIDE AND PAY THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER THIS
AGREEMENT, INCLUDING THE ARBITRATOR’S FEES. THE ARBITRATOR SHALL NOT HAVE THE
AUTHORITY TO ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. THE
ARBITRATOR SHALL HAVE THE AUTHORITY TO ORDER REMEDIES WHICH YOU COULD OBTAIN IN
A COURT OF COMPETENT JURISDICTION. A DECISION BY THE ARBITRATOR SHALL BE IN
WRITING AND WILL BE FINAL AND BINDING. JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION. THE ARBITRATION PROCEEDING
SHALL BE HELD IN HOUSTON, TEXAS, UNITED STATES OF AMERICA. NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL BE ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE
RELIEF FROM ANY COURT OF COMPETENT JURISDICTION, WITHOUT THE NEED TO RESORT TO
ARBITRATION IN THE EVENT THAT YOU VIOLATE SECTIONS 5, 6 OR 7 OF THIS AGREEMENT.
THIS AGREEMENT SHALL IN ALL RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE
STATE OF TEXAS.
15.    MISCELLANEOUS. If any provision of this Agreement will be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the this
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.


6



--------------------------------------------------------------------------------

Mr. Babatunde Omidele
Page 7 of 7




16.    ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
17.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.
18.    ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter. Without limiting the generality of the foregoing, you
expressly acknowledge that this Agreement replaces and supersedes that certain
Employment Agreement between you and the Company dated as of August 22, 2011and
that the Company has no further obligations to you pursuant to such agreement.




[Remainder of Page Left Blank Intentionally]


7



--------------------------------------------------------------------------------


Mr. Babatunde Omidele
Page 8 of 8






If you are in agreement with the terms set forth herein, please sign below.
Yours truly,
ERIN ENERGY CORPORATION


By:     heidia02.jpg [heidia02.jpg]
______________________
Heidi Wong
Senior Vice President
Corporate Services




Agreed and Accepted this _11th_ day July, 2016
segun.jpg [segun.jpg]
(Signature)


segun2.jpg [segun2.jpg]
(Print Name)






Signature Page to Offer Letter